Appeal by the defendant from a judgment of the County Court, Westchester County (Monseratte, J.), rendered November 29, 1984, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant entered his guilty plea voluntarily and with full knowledge of all of his rights (see, People v Harris, 61 NY2d 9). The fact that the plea was entered before a Huntley hearing was held does not indicate that the defendant’s counsel was ineffective (see, People v Morris, 100 AD2d 630, affd 64 NY2d 803). Since the sentence imposed was the minimum sentence that may be legally imposed for the crime of murder in the second degree, we will not disturb it (see, People v Pearson, 118 AD2d 737, lv denied 67 NY2d 1055). Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.